FOTI, J.,
dissenting. I must respectfully disagree with the majority that the trial court’s instruction allowed the jury to render legally inconsistent verdicts. The trial court’s instruction was not an inaccurate statement of the law, but even if considered so, when read in its entirety, did not mislead the jury.
The court correctly instructed that “ [a] person cannot be said to have simultaneously acted intentionally and recklessly with regard to the same act and the same result, that is the injury to the victim.”1 In explaining this point, the court continued as follows: “The same is trae as to the charge of attempted murder as it relates to any charge of assault by recklessness. Now, while the law does recognize that a person who is acting intentionally—was found to be acting intentionally can simultaneously intend to cause some injury—to cause the victim some injury and at the same time, *26intend to cause that person’s death, it would nevertheless be inconsistent to find that he intended to cause the victim’s death and simultaneously acted recklessly to cause her injury. In other words, the legal definitions of intentional that I’ve already given to you, and the legal definition of reckless which I will give you shortly, are mutually exclusive and inconsistent.”2 (Emphasis added.) The emphasized words are those which the defendant claims allowed legally inconsistent verdicts.
The question is whether an essential element of attempted murder is negated by an essential element of assault in the first degree. Because both crimes require the same mental state, the mental states of each cannot be mutually exclusive. Since both require an intentional act, the actor can simultaneously intend the requisite results. He can intend both to cause the victim a serious physical injury and to kill the victim. No temporal separation is required for the intent, but obviously one is required for the result. A possible factual scenario would have a defendant intending to kill a person but first causing serious physical injury or disfigurement, so as to make the victim suffer before dying. The intent is simultaneous, as the conscious objective to cause the requisite results is simultaneous, while the results themselves are separated by time.3 For this reason, I find the court’s charge to be correct as a matter of law. Therefore, there is no basis, on this issue, for ordering a new trial.
Even if we assume, arguendo, that the word “simultaneous,” as used by the trial court, was inappropriate *27as a matter of law, the record does not reflect any reasonable possibility that that portion of the instruction misled the jury. State v. Townsend, 206 Conn. 621, 627, 539 A.2d 114 (1988). Our function is to view the challenged language in the context of the entire instruction “to determine whether it is possible that the instruction misled the jury.” State v. Ortiz, 217 Conn. 648, 667, 588 A.2d 127 (1991). We will not sever one part of the instruction and analyze it separately from the whole. State v. Johnson, 185 Conn. 163, 168, 440 A.2d 858 (1981), aff'd, 460 U.S. 73, 103 S. Ct. 969, 74 L. Ed. 2d 823 (1983). My analysis of the entire charge leads me to conclude that the jury was not misled. The court’s instructions to the jury included a thorough review of the intent element for each offense, and provided a correct statement of all the essential elements of the crimes charged. The court also correctly and thoroughly instructed as to the legal definition of intent. Further, the court reinstructed on the essential elements of attempted murder.4 A trial court’s main and supplemental instructions to the jury must be viewed as a whole. States v. Cannon, 185 Conn. 260, 269, 440 A.2d 927 (1981).
The reference to “simultaneous” and “at the same time,” with regard to intent, was brief and isolated. The reference was used more in the context of an example to distinguish “intentional” from “reckless.” The remaining language regarding intent provided a sufficient and accurate instruction.
Reviewing the instruction as a whole, I conclude that the jury could not have interpreted the charge in an impermissible manner. I would, therefore, affirm the judgment of the trial court.

 The court’s instruction was given on March 15,1993. On August 24,1993, our Supreme Court decided State v. Hinton, 227 Conn. 301, 630 A.2d 593 (1993). The Hinton court, held that it is legally inconsistent for a jury to find that a defendant simultaneously possessed both an intent to kill the victim and recklessness toward the victim. Id., 320. Hinton involved mutually exclusive states of mind.


 The jury found the defendant not guilty of assault in the first degree under General Statutes § 53a-59 (a) (3). A reckless act is required for conviction under this statutory subdivision.


I agree that the instruction using the terms “simultaneous” and “at the same time” does not allow the jury to find that although the assault may have begun with an intent to injure, that intent was transformed during the attack into an intent to cause the victim’s death. See State v. Fernandez, 27 Conn. App. 73, 93, 604 A.2d 1308, cert. denied, 222 Conn. 904, 606 A.2d 1330 (1992).


 After beginning its deliberations, the jury requested by note: “Please list five elements of attempted murder as simply as possible.”